                         Case 4:20-cv-09364-HSG Document 11 Filed 12/28/20 Page 1 of 4
                                                                                                      CLOSED
                                          U.S. District Court
                                  District of Delaware (Wilmington)
                          CIVIL DOCKET FOR CASE #: 1:20−cv−01326−RGA

Mehta v. Green et al                                            Date Filed: 09/30/2020
Assigned to: Judge Richard G. Andrews                           Date Terminated: 12/28/2020
Cause: 15:78m(a) Securities Exchange Act                        Jury Demand: Plaintiff
                                                                Nature of Suit: 850 Securities/Commodities
                                                                Jurisdiction: Federal Question
Plaintiff
Vishal Mehta                                      represented by Brian E. Farnan
derivatively on behalf of Lyft, Inc.                             Farnan LLP
                                                                 919 North Market Street
                                                                 12th Floor
                                                                 Wilmington, DE 19801
                                                                 (302) 777−0300
                                                                 Fax: (302) 777−0301
                                                                 Email: bfarnan@farnanlaw.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Michael J. Farnan
                                                                 Farnan LLP
                                                                 919 North Market Street
                                                                 12th Floor
                                                                 Wilmington, DE 19801
                                                                 302−777−0338
                                                                 Fax: 302−421−5870
                                                                 Email: mfarnan@farnanlaw.com
                                                                 ATTORNEY TO BE NOTICED


V.
Defendant
Logan Green                                       represented by Raymond J. DiCamillo
                                                                 Richards, Layton & Finger, PA
                                                                 One Rodney Square
                                                                 Suite 600
                                                                 920 N. King Street
                                                                 Wilmington, DE 19801
                                                                 (302) 658−6541
                                                                 Email: dicamillo@rlf.com
                                                                 ATTORNEY TO BE NOTICED

Defendant
John Zimmer                                       represented by Raymond J. DiCamillo
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED
                       Case 4:20-cv-09364-HSG Document 11 Filed 12/28/20 Page 2 of 4
Defendant
Brian Roberts                                   represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Prashant (Sean) Aggarwal                        represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Ben Horowitz                                    represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Valerie Jarrett                                 represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
David Lawee                                     represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Hiroshi Mikitani                                represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Ann Miura−Ko                                    represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Mary Agnes Wilderotter                          represented by Raymond J. DiCamillo
(Maggie)                                                       (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Jonathan Christodoro                            represented by Raymond J. DiCamillo
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Nominal Defendant
Lyft, Inc.                                      represented by Raymond J. DiCamillo
                                                               (See above for address)
                  Case 4:20-cv-09364-HSG Document 11 Filed 12/28/20 Page 3 of 4
                                                                     ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

09/30/2020   Ï1   COMPLAINT filed with Jury Demand against Prashant (Sean) Aggarwal, Jonathan Christodoro,
                  Logan Green, Ben Horowitz, Valerie Jarrett, David Lawee, Lyft, Inc., Hiroshi Mikitani, Ann
                  Miura−Ko, Brian Roberts, Mary Agnes Wilderotter, John Zimmer − Magistrate Consent Notice to
                  Pltf. ( Filing fee $ 400, receipt number ADEDC−3235325.) − filed by Vishal Mehta. (Attachments:
                  # 1 Verification, # 2 Civil Cover Sheet)(nmg) (Entered: 10/01/2020)

09/30/2020   Ï2   Notice, Consent and Referral forms re: U.S. Magistrate Judge jurisdiction. (nmg) (Entered:
                  10/01/2020)

09/30/2020   Ï3   Summonses Issued (please complete the top portion of the form and print out for use/service).
                  (nmg) (Entered: 10/01/2020)

10/05/2020   Ï4   SUMMONS Returned Executed by Vishal Mehta. Lyft, Inc. served on 10/2/2020, answer due
                  10/23/2020. (Farnan, Michael) (Entered: 10/05/2020)

10/07/2020   Ï    Case Assigned to Judge Richard G. Andrews. Please include the initials of the Judge (RGA) after
                  the case number on all documents filed. (rjb) (Entered: 10/07/2020)

10/22/2020   Ï5   STIPULATION and Proposed Order Extending Deadline to Respond to the Complaint − filed by
                  Prashant (Sean) Aggarwal, Jonathan Christodoro, Logan Green, Ben Horowitz, Valerie Jarrett,
                  David Lawee, Lyft, Inc., Hiroshi Mikitani, Ann Miura−Ko, Brian Roberts, Mary Agnes
                  Wilderotter, John Zimmer. (DiCamillo, Raymond) Modified on 10/23/2020 (nms). (Entered:
                  10/22/2020)

10/23/2020   Ï    SO ORDERED, re 5 STIPULATION and Proposed Order Extending Deadline to Respond to the
                  Complaint (*Reset Answer Deadlines: Lyft, Inc. answer due 11/24/2020). Signed by Judge Richard
                  G. Andrews on 10/23/2020. (nms) (Entered: 10/23/2020)

11/20/2020   Ï6   STIPULATION and Proposed Order Extending Deadline to Respond to the Complaint − filed by
                  Prashant (Sean) Aggarwal, Jonathan Christodoro, Logan Green, Ben Horowitz, Valerie Jarrett,
                  David Lawee, Lyft, Inc., Hiroshi Mikitani, Ann Miura−Ko, Brian Roberts, Mary Agnes
                  Wilderotter, John Zimmer. (DiCamillo, Raymond) Modified on 11/23/2020 (nms). (Entered:
                  11/20/2020)

11/23/2020   Ï    SO ORDERED, re 6 STIPULATION and Proposed Order Extending Deadline to Respond to the
                  Complaint (*Reset Answer Deadlines: Lyft, Inc. answer due 12/8/2020). Signed by Judge Richard
                  G. Andrews on 11/23/2020. (nms) (Entered: 11/23/2020)

12/04/2020   Ï7   STIPULATION TO EXTEND TIME to Respond to the Complaint to December 22, 2020 − filed by
                  Prashant (Sean) Aggarwal, Jonathan Christodoro, Logan Green, Ben Horowitz, Valerie Jarrett,
                  David Lawee, Lyft, Inc., Hiroshi Mikitani, Ann Miura−Ko, Brian Roberts, Mary Agnes
                  Wilderotter, John Zimmer. (DiCamillo, Raymond) (Entered: 12/04/2020)

12/07/2020   Ï    SO ORDERED, re 7 STIPULATION TO EXTEND TIME to Respond to the Complaint to
                  December 22, 2020 (*Reset Answer Deadlines: Lyft, Inc. answer due 12/22/2020). Signed by Judge
                  Richard G. Andrews on 12/7/2020. (nms) (Entered: 12/07/2020)

12/21/2020   Ï8   STIPULATION and Proposed Order Extending Deadline to Respond to the Complaint by Prashant
                  (Sean) Aggarwal, Jonathan Christodoro, Logan Green, Ben Horowitz, Valerie Jarrett, David Lawee,
                  Lyft, Inc., Hiroshi Mikitani, Ann Miura−Ko, Brian Roberts, Mary Agnes Wilderotter, John
                  Zimmer. (DiCamillo, Raymond) (Entered: 12/21/2020)

12/22/2020   Ï
                    Case 4:20-cv-09364-HSG Document 11 Filed 12/28/20 Page 4 of 4
                    SO ORDERED, re 8 Stipulation and Proposed Order Extending Deadline to Respond to the
                    Complaint (see Stipulation for further details). Signed by Judge Richard G. Andrews on
                    12/22/2020. (nms) (Entered: 12/22/2020)

12/23/2020    Ï9    STIPULATION And [Proposed] Order to Transfer Action to the Northern District of California, by
                    Prashant (Sean) Aggarwal, Jonathan Christodoro, Logan Green, Ben Horowitz, Valerie Jarrett,
                    David Lawee, Lyft, Inc., Hiroshi Mikitani, Ann Miura−Ko, Brian Roberts, Mary Agnes
                    Wilderotter, John Zimmer. (DiCamillo, Raymond) Modified on 12/23/2020 (nms). (Entered:
                    12/23/2020)

12/28/2020   Ï 10   SO ORDERED Granting 9 Stipulation and Proposed Order to Transfer Action to the Northern
                    District of California. Signed by Judge Richard G. Andrews on 12/28/2020. (nms) (Entered:
                    12/28/2020)

12/28/2020     Ï    Case transferred to the United States District Court for the Northern District of California. (nms)
                    (Entered: 12/28/2020)
